DETAILED ACTION

This action is in response to the claimed listing filed on 09/09/2021.
Examiner’s Statement of Reasons for Allowance
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 11-15) and a system (Claims 16-20), characterized for providing a configured tri-affinity model driven platform, the claimed invention recites, in part, to include at least features,
“…providing predefined canonical meta-models with descriptive attributes for comprehensive description of the application; deriving one or more non-canonical meta-models for human affinity from the predefined canonical meta-models; deriving the one or more non-canonical meta-models for analysis affinity from the predefined canonical meta-models; one of compiling and transforming the created instance of the application model to achieve the three types of affinity models,”, and 
“authoring one or more human affinity models using one or more domain specific languages and translating between a plurality of the human affinity models;”,  as recited in claim 11 and similarly in independent claim 16. 
Searches are performed and close prior arts of record are provided, to result related affinity models; however, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of 



TTV
December 4, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191